Citation Nr: 1827767	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-27 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability, asserted as the residuals of an in-service automobile accident, to include a laceration scar above the left eye, foreign body entrapment, degeneration of surrounding muscle tissue, and bilateral nuclear cataracts.

2.  Entitlement to service connection for refractive error of the eyes, to include myopia, astigmatism, and presbyopia.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for bilateral eye disability.  In April 2017 the Board remanded the matters for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets another remand of these matters, for the reasons stated below additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

A February 2011 VA outpatient psychology report notes the Veteran reported he attended his Social Security Administration (SSA) disability evaluation.  A June 2014 VA clinical social work evaluation report notes that the Veteran receives SSA disability benefits.  The SSA disability determination and associated medical records are not in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  In addition, the duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, where SSA disability has not been disassociated from the claimed disabilities before VA and associated federally held medical records are potentially relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documents upon which that decision was based. 38 U.S.C. § 5103A(c); see Golz v. Shinseki, 590 F.3d 1317 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain and associate with the Veteran's record any outstanding evidence pertaining to any previous application for SSA disability benefits, to include a copy of any decision awarding benefits, and copies of any medical records upon which SSA based its decision.  Document all attempts to obtain records, and notify the Veteran of any negative results.

2.  Then, after ascertaining whether any further evidentiary development is required, the AOJ should then review the record and readjudicate the claims. If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




